Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.

Claim Status
Applicant’s claim amendments and arguments in the response filed 28 December 2021 are acknowledged.
Claims 1, 3, 5-10 & 14 are pending. 
Claims 2, 4 & 11-13 are cancelled.
Claim 1 is amended.
Claims 1, 3, 5-10 & 14 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 December 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action.
The examiner notes that Applicant’s representative has attempted to perform their duty of disclosure with diligence and has a supplied another copy of “Effect of Ultra Micronized Palmitoylethanolamide…”.  Again, the figures and legends present in the document are illegible. The examiner has acquired a legible copy of the article directly from the publisher. It is included in this office action.

New & Maintained Objections/Rejections
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 defines the acronyms PEA-nm, PEA-m and PEA-um in lines 7-10.  The claims continue to repeat the definitions, and along with their abbreviations in lines 14, 17, and 19. For example, “dose of at least 2.5 mg/kg of palmitoylethanolamide in micronized form (PEA-m)”. Applicant is encouraged to use just the abbreviations in the latter part of the claim. The analysis is the same for “palmitoylethanolamide (PEA)” and “L-acetylcarnitine (LAC)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-10 & 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Claim 1 recites “a dose of at least 2.5 mg/kg of L-acetylcarnitine (LAC) in combination with a dose of at least 2.5 mg/kg of palmitoylethanolamide in micronized form (PEA-m), so that the dosage ratio between LAC and PEA-m is 1:1, or a dose of at least 2.5 mg/kg of L-acetylcarnitine (LAC) in combination with a dose of at least 2.5 mg/kg of palmitoylethanolamide in ultra-micronized form (PEA-um), so that the dosage ratio between LAC and PEA-um is 1:1 or 2:1, or a dose of at least 100 mg/kg of L-acetylcarnitine (LAC) in combination with a dose of at least 100 mg/kg of palmitoylethanolamide in non-micronized form (PEA-nm), so that the dosage ratio between LAC and PEA-nm is 1:1” (emphasis added). Applicant does not indicate where in the specification support may be found. An examination of the specification shows that no generic teaching for the ratio range is present. Disclosed ratios appear in the Examples and Figures. While support is present for  “a dose of 2.5 mg/kg of L-acetylcarnitine (LAC) in combination with a dose of 2.5 mg/kg of palmitoylethanolamide in micronized form (PEA-m), so that the dosage ratio between LAC and PEA-m is 1:1” at paragraph [0061] of the disclosure, no support is present for “a dose of at least 2.5 mg/kg of L-acetylcarnitine (LAC) in combination with a dose of at least 2.5 mg/kg of palmitoylethanolamide in micronized form (PEA-m), so that the dosage ratio between LAC and PEA-m is 1:1” since higher doses of LAC and PEA-m in a 1:1 ratio were not evaluated. The analysis is the same for “a dose of at least 100 mg/kg of L-acetylcarnitine (LAC) in combination with a dose of at least 100 mg/kg of palmitoylethanolamide in non-micronized form (PEA-nm), so that the dosage ratio between LAC and PEA-nm is 1:1”. Support is present for singular doses of 100 mg/kg of LAC and 100 mg/kg PEA-nm in a 1:1 ratio at paragraphs [0068] & [0069] of the specification. The analysis is the same for “ or a dose of at least 2.5 mg/kg of L-acetylcarnitine (LAC) in combination with a dose of at least 2.5 mg/kg of palmitoylethanolamide in ultra-micronized form (PEA-um), so that the dosage ratio between LAC and PEA-um is 1:1 or 2:1 ” Support is present for “a dose of 2.5 mg/kg of L-acetylcarnitine (LAC) in combination with a dose of 2.5 mg/kg of palmitoylethanolamide in ultra-micronized form (PEA-um), so that the dosage ratio between LAC and PEA-um is 1:1” at paragraphs [0046] & [0067] of the disclosure. Support is present for “a dose of 10 mg/kg of L-acetylcarnitine (LAC) in combination with a dose of 5 mg/kg of palmitoylethanolamide in ultra-micronized form (PEA-um), so that the dosage ratio between LAC and PEA-um is 2:1” in Figure 1 of the disclosure. Support is present for “a dose of 5 mg/kg of L-acetylcarnitine (LAC) in combination with a dose of 5 mg/kg of PEA-um, so that the dosage ratio between LAC and PEA-um is 1:1” in Figure 3a of the disclosure.
The claim amendments change the scope of the disclosure, thereby being new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8-10 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Della Valle (US 20110171313, 7/14/2011; later patented as US 8470373; previously cited in Applicant IDS) in view of Sima (Diabetes Care 28:96–101, 2005; previously cited in Applicant IDS).
With regard to claims 1, 5, 6, 8-10 & 14, Della Valle teaches a pharmaceutical composition comprising PEA (abstract). Della Valle teaches that the composition is used for treating neuropathic pain (paragraph 117). The amount of PEA taught to be useful by Della Valle is 50 mg-1000 mg per day (paragraph 99).  Consistent with the instant specification, humans have a body weight of about 70 kg [0038], thereby Della Valle implicitly teaches a dosage of PEA of 0.71 mg/kg to 14.28 mg/kg. Della Valle teaches the administered dose of micronized and ultramicronized PEA in their examples are 10 mg/kg (paragraph 65).  Della Valle teaches the PEA is in ultra-micronized form (Della Valle, paragraph 87) with a particle size of less than 6 microns. Della Valle also teaches that it is useful to include an antioxidant with PEA (paragraph 100), where the antioxidant is included at 13.33% relative to the amount of PEA (see Example 4 of Della Valle), which renders obvious an antioxidant content of 0.64-6.67% when considering the content of PEA given above. Della Valle teaches the antioxidant is quercetin, resveratrol, polydatin, or luteolin [0100].
Della Valle does not teach the composition comprises L-acetylcarnitine or its amount. 
Sima teaches that L-acetylcarnitine is used for treating neuropathic pain in patients (abstract and left column of page 89). The amount of L-acetylcarnitine taught to be useful by Sima is 1000 mg per day (abstract). Consistent with the instant specification, humans have a body weight of about 70 kg [0038], thereby Sima implicitly teaches a dosage of 14.28 mg/kg (abstract and left column of page 89). Thus, a composition comprising these two components would contain 4.73-46.88% PEA and 46.9-94.7% L-acetylcarnitine (when a compound with antioxidant activity is present in an amount of 13.33% relative to the amount of PEA), which renders obvious the ranges in the claims. 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to combine the L-acetylcarnitine with the PEA for treatment of neuropathic pain [yielding a LAC to PEA ratio from 1:1 to 20.1:1*] because they are independently taught to be useful for treating neuropathic pain. See MPEP 21440.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).” 
With regard to the recited amounts of PEA, LAC, and at least one compound with antioxidant activity; particle size for the PEA; the dose for the PEA and LAC; and the dosage ratio between LAC and PEA, the combined teachings of Della Valle and Sima suggest these parameters with values which overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 8 & 10, the recitations of "for oral or buccal use" and “for human or veterinary use" are considered to be an intended use of the composition that does not establish a difference in structure relative to the prior art. Alternatively, Della Valle teaches the composition is for oral use ([0057] & [0058]). Della Valle also teaches the composition is for human or veterinary use (abstract).
With regard to claims 9 & 14, the recited diseases are considered to be intended uses of the composition that do not structurally distinguish it from the prior art. Alternatively, as described above, the composition is for use in the treatment of neuropathic pain, i.e., a painful peripheral neuropathy.
*Math:  14.28 mg/kg LAC: 0.71 PEA = 20.1:1; 14.28 mg/kg LAC to 14.28 mg/kg PEA = 1:1 ratio.
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Della Valle (US 20110171313, 7/14/2011; later patented as US 8470373; cited in Applicant IDS) in view of Sima (Diabetes Care 28:96–101, 2005; cited in Applicant IDS) as applied to claims 1, 5, 6, 8-10 & 14 above, and further in view of Howard (US 5973004, 10/26/1999; previously cited in Applicant IDS). 
The teachings of Della Valle and Sima are described above. Della Valle teaches “[t]he possibility to regulate the excitability of the sensory--both nociceptive (i.e. relating to the perception or sensation of pain) and pruriceptive--neurons currently has a relevant and increasing therapeutic importance in a wide number of diseases affecting the tissues of peripheral organs, both in man and animals” [0003].
Neither Della Valle nor Sima teach the L-acetylcarnitine is in a finely pulverized form.
Howard teaches treatment of syndromes related to the central nervous system improved with acetyl-L-carnitine (abstract). Howard teaches it is useful to deliver L-acetylcarnitine orally as a powder (col. 6, ll. 1-16), i.e., in a finely pulverized form. 
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the pharmaceutical composition suggested by the combined teachings of Della Valle and Sima by substituting the generically taught L-acetylcarnitine with L-acetylcarnitine in a finely pulverized form as suggested by Howard because Della Valle teaches pain has a neurological component and Howard teaches treatment of the central nervous system with acetyl-L-carnitine, with orally delivered L-acetylcarnitine is usefully delivered as a powder (i.e., in a finely pulverized form). The ordinary skilled artisan would have been motivated to do, with an expectation of success, in order to orally administer L-acetylcarnitine.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Della Valle (US 20110171313, 7/14/2011; later patented as US 8470373; cited in Applicant IDS) in view of Sima (Diabetes Care 28:96–101, 2005; cited in Applicant IDS) as applied to claims 1, 5, 6, 8-10 & 14 above, and further in view of Comelli (US 6548550, 4/15/2003; previously cited in Applicant IDS).
The teachings of Della Valle and Sima are described above.
Neither Della Valle nor Sima teach the PEA is co-micronized with the antioxidant.
Comelli teaches ultra-micronization of PEA to the size range described by Della Valle results in improved absorption of the drug because of the extreme fineness of the particles (col. 5, lines 10-16). Comelli also teaches the PEA can be co-micronized with other components of a composition (col. 4, lines 42-45).
It would have therefore been obvious to one of ordinary skill in the art at the time of filing to also ultra-micronize the antioxidant and/or the L-acetylcarnitine in the composition of Della Valle and Sima to provide a similar increase in absorption for the other active components of the composition. It would have therefore been obvious to either individually ultra-micronize the antioxidant and/or the L-acetylcarnitine in the composition of Della Valle and Sima or to co-micronize the antioxidant and/or the L-acetylcarnitine in the composition of Della Valle and Sima with the PEA to provide ultra-micronized size for the active ingredients. This renders obvious the co-micronization of the antioxidant with the PEA in the composition of Della Valle and Sima.

Response to Arguments
With regard to the unexpected results, ANNEX I- filed 05/11/2020, Applicant argues a synergistic effect between PEA and LAC is very well substantiated by the data shown in the table of Fig. 1 of the present application as well as in the Affidavit of Francesco Della Valle (reply, pg. 5 & 6).
This is not persuasive. The data are not commensurate in scope with the claims in terms of dosage ratio to the administered dose (i.e. at least 2.5 mg/kg…etc). There are many ways to achieve a dosage ratio of 1:1 LAC to PEA when there is no upper limit on the dosage range (e.g. 20 mg/kg LAC to 20 mg/kg PEA (i.e. 1:1)). Only singular dosages and ratios were examined in the Examples and Figures.
The dosage schemes evaluated are:
1. 2.5 mg/kg of LAC+ 2.5 mg/kg of PEA-m (cf. Figs. 2a, 2b; i.e. 1:1 ratio);
2. 2.5 mg/kg of LAC+ 2.5 mg/kg of PEA-um (cf. Figs. 3a, 3b; i.e. 1:1 ratio);
3. 100 mg/kg of LAC+ 100 mg/kg of PEA-nm (cf. Fig. 4a, 4b; i.e. 1:1 ratio); and
4. 10 mg/kg of LAC+ 5 mg/kg of PEA-um (cf. Fig. 1; i.e. 2:1 ratio).
5. 5 mg/kg of LAC + 5 mg/kg of PEA-um (cf. Fig, 3a,  i.e. 1:1 ratio).
However the claims permit a wide range of amounts and a wide range of ratios of LAC, PEA-nm, PEA-um and PEA-m dosages to be present (i.e. at least 2.5 mg/kg of L-acetylcarnitine and at least 2.5 mg/kg of PEA-m; at least 2.5 mg/kg of L-acetylcarnitine and at least 2.5 mg/kg of PEA-um; and at least 100 mg/kg of L-acetylcarnitine and at least 100 mg/kg of PEA-nm). Since only 1:1 ratios and a singular 2:1 ratio were examined at singular dosages for LAC and PEA but open-ended upper limits for the mg/kg dosages are permitted by the claims, the data are not commensurate in scope with the claims.

Applicant argues there is a synergist effect between PEA and LAC (reply, pg. 6). 
The examiner notes that synergism is a greater than additive effect. The examiner notes the supplied non-patent literature reference, Effect of Ultra-Micronized…, did not evaluate the data for synergism and tested significance by a One-Way ANOVA test (pg. 3-10 & 13). The examiner notes that the data supplied in the previously filed declaration also appears to have been evaluated by an One-Way ANOVA. According to The Statistics of Synergism by Slinker, a two-way analysis of variance (ANOVA) is the test to analyze the data when there is a question of synergism (abstract). Indeed, Slinker cites an example in which a one-way ANOVA test was used to analyze for synergism under the heading “Synergism the wrong way” (pg. 727). 
As discussed above, the data are not commensurate with the scope of the claims. Synergism was not evaluated at higher dosage ranges.

Examiner Note
Applicant’s representative is encouraged to schedule an interview if necessary to further discuss claim language that would be commensurate with the data.

Conclusion
No claims are allowed.                                                                                                                                                                                 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619       

/NICOLE P BABSON/Primary Examiner, Art Unit 1619